Citation Nr: 0911739	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  92-17 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss on a 
schedular basis.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss on an 
extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from July 1952 to July 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions rendered by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

Procedural history

The Veteran initially filed a claim of entitlement to VA 
benefits for bilateral ear disability in July 1975.  Service 
connection was granted for defective hearing of the right ear 
and a noncompensable disability rating was assigned; service 
connection was denied for disability of the left ear 
including hearing loss.  The Veteran disagreed with the 
decision and initiated an appeal.  In a December 1977 
decision, the Board denied the Veteran's claims of 
entitlement to service connection for left ear disability 
including hearing loss, as well as, entitlement to a 
compensable disability rating for the service-connected right 
ear hearing loss.

In August 1989, the Veteran filed to reopen his previously 
denied claim of entitlement to service connection for left 
ear hearing loss.  At that time, he also filed a claim of 
entitlement to an increased (compensable) disability rating 
for the service-connected right ear hearing loss.  In a 
September 1990 rating decision, the RO declined to reopen the 
left ear hearing loss claim.  The September 1990 rating 
decision also denied the Veteran's claim to a compensable 
disability rating for the service-connected right ear hearing 
loss.  The Veteran indicated disagreement with both denials 
and perfected his appeal by submitting a substantive appeal 
[VA Form 9] in October 1991.
In January 1992, the Veteran presented sworn testimony during 
a personal hearing in Cleveland, Ohio.  A transcript of the 
hearing has been associated with the Veteran's VA claims 
file.  

In a November 1995 decision, the Board found that new and 
material evidence had not been submitted and declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for left ear hearing loss.  In 
addition, the Board denied the Veteran's claim of entitlement 
to a compensable disability evaluation for his service-
connected right ear hearing loss.  The Veteran appealed that 
decision to the United States Court of Veterans Appeals [now 
the Court of Appeals for Veterans Claims] (the Court).  In a 
July 1997 decision, the Court held:  (1) that new and 
material evidence had been submitted to VA which was 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for left ear hearing loss; and (2) that 
the Board had not fully addressed the Veteran's claim of 
entitlement to an increased disability rating for the 
service-connected right ear hearing loss on an extraschedular 
basis.  The Court therefore vacated the Board's November 1995 
decision and remanded the case to the Board for further 
consideration.  

In April 1998, pursuant to the Court's decision, the Board 
remanded the Veteran's claims for additional evidentiary 
development.  The agency of original jurisdiction (AOJ) 
continued to deny the claims in a supplemental statement of 
the case (SSOC) dated November 1998.  

In an October 1999 decision, the Board again denied the 
Veteran's claims of entitlement to service connection for 
left ear hearing loss and entitlement to a compensable 
evaluation for service-connected right ear hearing loss.  The 
Board remanded the claim of entitlement to an extraschedular 
evaluation for the service-connected right ear hearing loss.  
The Veteran thereafter appealed that decision to the Court.  
Due to the intervening enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), representatives of VA filed a motion before the 
Court to vacate the portion of the October 1999 Board 
decision that was final (the claims for service connection 
and for a compensable schedular evaluation).  In an order 
dated April 2002, the Court vacated the Board's decision to 
that extent.

In October 2003, the Board remanded this case for additional 
development.  In a September 2004 SSOC, the RO denied the 
issues of entitlement to service connection for left ear 
hearing loss and entitlement an increased disability rating 
for service-connected right ear hearing loss on both 
schedular and extraschedular bases.  

In a March 2005 decision, the Board denied the Veteran's 
claim of entitlement to service connection for left ear 
hearing loss as well as his claim of entitlement to an 
increased (compensable) disability rating for service-
connected right ear hearing loss on schedular and 
extraschedular bases.  The Veteran appealed the Board's 
decision to the Court.  In a Memorandum Decision issued in 
September 2007, the Court vacated and remanded the Board's 
decision.  

Pursuant to the Court's remand, in an April 2008 letter, the 
Board provided the Veteran and his representative the 
opportunity to submit additional evidence and argument in 
support of the appeal.  In response to the Board's letter, 
the Veteran's representative submitted additional argument, 
which has been associated with the Veteran's VA claims file.  

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action on his part is required.

Issues not on appeal

In the September 2007 Memorandum Decision, the Court noted 
that the Veteran asserted "entitlement to service connection 
for tinnitus and otitis media".  To the Board's knowledge, 
the Veteran has not yet filed service connection claims for 
either disability.  The Board refers these issues to the RO 
for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board does not have jurisdiction of issues 
not yet adjudicated by the RO]; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  



REMAND

In the September 2007 Memorandum Decision, the Court vacated 
and remanded the Board's March 2005 decision as to all three 
issues on appeal.  With respect to the issue of entitlement 
to an increased (compensable) disability rating for service-
connected right ear hearing loss on a schedular basis, the 
Court held that the Board "failed to discuss [the Veteran's] 
letters dated May and September 2002 . . . that informed the 
Secretary that [the Veteran] had been treated at a VA medical 
center for discharge from his right ear since March 2002...and 
that he had experienced 'considerable loss' of hearing since 
a previous examination."  The Court further held that the 
"Board did not discuss whether...it was appropriate to rate 
[the Veteran] under 38 C.F.R. § 4.85, Diagnostic Code 6200, 
for chronic, suppurative otitis media...or under Diagnostic 
Code 6201 for chronic nonsuppurative otitis media with 
effusion..."  Additionally, the Court held that the issue of 
entitlement to an increased rating for the service-connected 
right ear hearing loss on an extraschedular basis required 
remand as it was inextricably intertwined with the issue of 
entitlement to an increased rating for service-connected 
right ear hearing loss on a schedular basis.

As to the issue of entitlement to service connection for left 
ear hearing loss, the Court held that the Board had "failed 
to mention or discuss [a] January 1977 medical report which 
appears to reflect a reference to in-service drainage for 
both ears."  The Court concluded, "[i]n as much as the 
January [1977] medical record appears to directly contradict 
the findings of the Board that the Veteran's service medical 
records only referred to a right ear infection or problem, as 
well as, the possibility that a left ear problem in [1977] 
might affect a medical examiners opinion with regard to 
service connection of his current left ear condition, 
effective review of the Board's decision is frustrated, and 
remand is appropriate."  

For reasons expressed immediately below, the Board finds that 
this case must be remanded for additional procedural and 
evidentiary development.


VCAA notice

The Veteran received notice dated April 2004 under the VCAA.  
However, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

There is also the Court's more recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), which held that for 
an increased-compensation claim, section 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life. 

The Veteran has not received appropriate notice under Dingess 
and Vazquez-Flores as to his increased rating claims.  This 
must be accomplished.  The United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
[hereinafter the DAV case] held that the regulation giving 
the Board direct authority to cure a procedural defect in an 
appeal by providing the claimant with notice under the VCAA, 
38 C.F.R. § 19.9(a)(2)(ii), was invalid as contrary to the 
statutory authority, 
38 U.S.C.A. § 5103(b).  If, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  The Board must 
remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  



VA treatment records

The claims file contains medical evidence from the VA Medical 
Center in Dayton, Ohio; the most current such treatment 
record is dated January 2003.  The Veteran has indicated that 
he continues to receive treatment for his hearing loss at the 
VA Medical Center.  Such evidence would be pertinent to the 
Veteran's claims.  Accordingly, all updated records from the 
VA Medical Center in Dayton, Ohio, if existing, should be 
obtained and associated with the Veteran's VA claims file.  

Secondary service connection

The Veteran initially raised the issue of entitlement to 
service connection for left ear hearing loss on a direct 
basis.  However, in an October 2006 Appellant's Brief, the 
Veteran appears to raise the issue of entitlement to service 
connection for left ear hearing loss as secondary to his 
service-connected right ear hearing loss.  See the 
Appellant's Brief dated October 2006, pgs. 7, 18.  

The Board notes that the VCAA letter sent to the Veteran by 
the RO in April 2004 did not address the elements of 
secondary service connection for the claim.  The Board has 
been prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Accordingly, this issue is being 
remanded so the Veteran may be accorded appropriate due 
process.

Medical examination and opinion

The Veteran was most recently afforded a VA examination in 
April 2003 as to his service-connected right ear hearing 
loss.  The Veteran essentially contends that his right ear 
hearing loss has worsened.  The Board finds that a 
contemporaneous VA medical examination is warranted.  See 
Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to 
assist includes the conduct of a contemporaneous medical 
examination, in particular where it is contended that a 
service-connected disability has become worse]; see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is 
entitled to a new VA examination where there is evidence that 
the condition has worsened since the last examination].

Additionally, the Board finds that a VA medical opinion is 
necessary to address the Veteran's claim of entitlement to 
service connection for left ear hearing loss to include as 
secondary to his service-connected right ear hearing loss.  
VA medical opinions dated April 2003 and April 2004 indicate 
that the Veteran's current left ear hearing loss is due to 
post-service ear infections and surgeries.  However, neither 
medical opinion specifically addresses the Veteran's post-
service evaluation and treatment records such as the January 
1977 VA examination.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's currently diagnosed left ear hearing loss and his 
military service.  

Further, as indicated above, the Veteran has also asserted 
entitlement to service connection for left ear hearing loss 
as secondary to his service-connected right ear hearing loss.  
See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The record 
contains insufficient medical evidence considering the 
relationship, if any, between the Veteran's current left ear 
hearing loss and his service-connected right ear hearing 
loss.  

These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should send the Veteran a 
corrective VCAA letter which complies 
with the notification requirements of 
the VCAA, including as expanded by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) and Vazquez-
Flores v. Peake, 22 Vet. App. 37 
(2008), and also specifically informs 
him of the evidentiary requirements for 
establishing secondary service 
connection.

2.	VBA should to contact the Veteran and 
request that he identify any relevant 
recent medical examination and 
treatment records pertaining to any of 
his claims.  All efforts to contact the 
Veteran should be memorialized.  VBA 
should take appropriate steps to secure 
any medical treatment records so 
identified and associate them with the 
Veteran's VA claims file.

3.	VBA should obtain the Veteran's 
treatment records from the VA 
Medical Center in Dayton, Ohio, 
dated from January 2003 to present.  
All records so obtained should be 
associated with the claims file.

4.	VBA should schedule the Veteran for 
an audiological examination to 
determine the current severity of 
his right ear hearing loss.  The 
report of the audiological 
examination should be associated 
with the Veteran's VA claims file.

5.	The VBA should arrange for a 
physician to review the Veteran's 
entire VA claims file, including 
service treatment records, and to 
provide an opinion, with supporting 
rationale, as to whether it is at 
least as likely as not that the 
Veteran's current left ear hearing 
loss was incurred in or aggravated 
by his military service.  The 
physician should also address 
whether it is at least as likely as 
not that the Veteran's left ear 
hearing loss is caused or 
aggravated by his service-connected 
right ear hearing loss.  If the 
reviewing physician determines that 
an additional examination and/or 
diagnostic testing are necessary, 
this should be accomplished.  
A report should be prepared and 
associated with the Veteran's VA 
claims file.

6.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then 
readjudicate the Veteran's claims.  
If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided 
with a SSOC and given an 
appropriate opportunity to respond.  
Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in 
order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




